237 Kan. 624 (1985)
701 P.2d 1337
In The Matter Of DOUGLAS A. PRICE, Respondent.
No. 57,797
Supreme Court of Kansas.
Opinion filed July 9, 1985.
Arno Windscheffel, Disciplinary Administrator, appeared on behalf of the State of Kansas.
There was no appearance by respondent.
Per Curiam:
Arno Windscheffel, Disciplinary Administrator, filed a complaint with the Board for Discipline of Attorneys (Board) against Douglas A. Price, an attorney admitted to the practice of law in the State of Kansas, alleging Mr. Price had neglected a legal matter entrusted to him. On the 19th day of June, 1984, the matter was called for hearing before a panel of the Board and respondent failed to appear. When contacted by telephone by the chairman of the panel, the respondent replied that he would not be at the hearing and that he did not intend to respond to the complaint against him. The chairman then advised respondent the hearing would proceed but that respondent would have until July 10, 1984, to file any pleadings or response. Respondent filed nothing.
The Board, in due course, filed its report in which it found the respondent had neglected a legal matter entrusted to him. Respondent had been retained to represent the estate of Whilomena B. Emery, who died intestate on June 19, 1980. Respondent failed to carry out his obligations and when discharged by his client, refused to communicate with him and failed or refused to return papers and documents belonging to the client.
The panel found by clear and convincing evidence that respondent had neglected a legal matter entrusted to him in violation of DR 6-101(A)(3) (235 Kan. cxlvii). The panel also found that the respondent failed, refused or neglected to cooperate with the office of the Disciplinary Administrator, a violation of Supreme Court Rule 207(a) (235 Kan. cxxvi). See also State v. Savaiano, 234 Kan. 268, 670 P.2d 1359 (1983). The panel recommended that respondent be disciplined by indefinite suspension.
Upon being notified of the findings, conclusions and recommendation *625 of the panel, respondent failed to file any exceptions thereto and was subsequently ordered to appear before the Supreme Court on the 21st day of June, 1985. Respondent failed to respond to such direction and failed to appear upon the scheduled date.
The Court, after considering the record herein, accepts and adopts the conclusions and recommendations of the Board.
IT IS THEREFORE BY THE COURT ORDERED that Douglas A. Price be and he is hereby indefinitely suspended from the practice of law in the State of Kansas, and the costs herein are assessed to respondent.
IT IS FURTHER ORDERED that respondent shall forthwith comply with Supreme Court Rule 218 (235 Kan. cxxxii).
This order shall be effective on the date this opinion is filed with the Clerk of the Appellate Courts.